DETAILED ACTION
Claim Objections
1.	Claim 1, 5, 9 are objected to because of the following informalities: 
	Claim 1 recites “An electric parking brake device in which an actuator case of an electric actuator, capable of obtaining a parking brake state by pulling a brake cable linked to a parking brake lever, is mounted to a back plate of a drum brake having the parking brake lever”.  The additional commas make the preamble less clear.  The Examiner suggests deleting them.
	Claim 5 recites the text “of actuator case” (Line 2), which should be changed to –of the actuator case--.
	Claim 9 recites the term “through hole” (Line 2) and “through-hole” (Line 3).  The claim should use the same hyphenated or non-hyphenated form for both terms.  The Examiner suggests amending the line 2 iteration to –through-hole--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the joint portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 3, 5, 8, 9, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach et al (US 2014/0020997).
As per claim 1, Bach et al discloses an electric parking brake device (Abstract) in which an actuator case (8) of an electric actuator (3), capable of obtaining a parking brake state by pulling a brake cable (5) linked to a parking brake lever (40), is mounted to a back plate (2) of a drum brake (1) having the parking brake lever, 
wherein a through-hole (24) through which the brake cable passes is formed in the back plate, a connecting tube portion (Fig. 3a) that surrounds the through-hole protrudes integrally from the back plate, and the actuator case is mounted to a mounting tube (23) at certain axial and circumferential positions with respect to the mounting tube, the mounting tube having, at one end in an axial direction, a joint portion (23) formed separately from the back plate, the joint portion joined to the connecting tube portion such that a relative circumferential position of the mounting tube with respect to the connecting tube portion can be selected (23).

    PNG
    media_image1.png
    502
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    564
    media_image2.png
    Greyscale

As per claim 3, Bach et al discloses the electric parking brake device according to claim 1, wherein: 
the mounting tube comprises a large-diameter tube portion (Fig. 2b) and a small-diameter tube portion (Fig. 2b) with an annular step portion (Fig. 2b) disposed between the large-diameter tube portion and the small-diameter tube portion; and 
a locking recess (Fig. 2b) is formed in the step portion and the large-diameter tube portion of the mounting tube.

    PNG
    media_image3.png
    558
    810
    media_image3.png
    Greyscale

As per claim 5, Bach et al discloses the electric parking brake device according to claim 3, wherein: 
the mounting tube nestingly receives a portion of actuator case inside of the large-diameter tube portion (Fig. 2b),
the large-diameter tube portion of the mounting tube has an annular locking groove (Fig. 2b) formed therein, and 
a retaining ring (15) fits into the locking groove to retain the actuator case in engagement with the mounting tube.
As per claim 8, Bach et al discloses the electric parking brake device according to claim 3, wherein the locking recess is formed in one position about a center axial line of the mounting tube in the step portion and in the large-diameter tube portion of the mounting tube (Fig. 2b), 
wherein an engagement portion (Fig. 2b) is formed as part of the actuator case, and 
wherein the engagement portion is received in the locking recess (Fig. 2b).
As per claim 9, Bach et al discloses in combination, a brake back plate (2) and an electric parking brake device (Abstract), 
the back plate comprising a main plate body (2) having a through hole (24) formed therein, and a connecting tube portion (2, Fig. 2b) that surrounds the through-hole and protrudes integrally from a rear surface of the main plate body,
the electric parking brake device comprising:
an actuator (3) having an actuator case (8),
a brake cable (5) operatively attached to the actuator, and 
a mounting tube (23) disposed between the actuator case and the connecting tube portion, the mounting tube comprising a small-diameter tube portion (Fig. 2b) having a first diameter, a large-diameter tube portion (Fig. 2b) having a second diameter greater than the first diameter, and an annular step portion (Fig. 2b) disposed between and interconnecting the large-diameter tube portion and the small-diameter tube portion.
As per claim 11, Bach et al discloses the electric parking brake device according to claim 9, wherein:
the mounting tube nestingly receives a portion of the actuator case inside of the large-diameter tube portion (Fig. 2b),
the large-diameter tube portion of the mounting tube has an annular locking groove (Fig. 2b) formed therein, and 
a retaining ring (15) fits into the locking groove to retain the actuator case in engagement with the mounting tube.
As per claim 14, Bach et al discloses the electric parking brake device according to claim 9, wherein a locking recess (Fig. 2b) is formed in one position about a center axial line of the mounting tube in the step portion and in the large-diameter tube portion of the mounting tube, 
wherein an engagement portion is formed as part of the actuator case (Fig. 2b), and 
wherein the engagement portion is received in the locking recess (Fig. 2b).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2, 4, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al (US 2014/0020997) in view of Rupprecht (GB 2231630).
As per claim 2, Bach et al discloses the electric parking brake device according to claim 1, but does not disclose wherein the joint portion is formed along a plane that obliquely intersects with an axial line of the mounting tube.
Rupprecht discloses a brake drum wherein the joint portion is formed along a plane that obliquely intersects with an axial line of the mounting tube (α, Fig. 2; Page 3, ¶2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Bach et al by mounting the connecting piece at an angle relative to the hole of the anchor plate as taught by Rupprecht in order to accommodate space restrictions as such a modification would only require a minor change in shape to the connecting piece.
As per claim 4, Bach et al and Rupprecht disclose the electric parking brake device according to claim 2.  Bach et al further discloses wherein: 
the mounting tube comprises a large-diameter tube portion (Fig. 2b) and a small-diameter tube portion (Fig. 2b) with an annular step portion (Fig. 2b) disposed between the large-diameter tube portion and the
small-diameter tube portion; and 
a locking recess (Fig. 2b) is formed in the step portion and the large-diameter tube portion of the mounting tube.
As per claim 7, Bach et al and Rupprecht disclose the electric parking brake device according to claim 4.  Bach et al further discloses wherein: 
the mounting tube nestingly receives a portion of the actuator case inside of the large-diameter tube portion (Fig. 2b),
the large-diameter tube portion of the mounting tube has an annular locking groove (Fig. 2b) formed therein, and 
a retaining ring (15) fits into the locking groove to retain the actuator case in engagement with the mounting tube.
As per claim 10, Bach et al discloses the electric parking brake device according to claim 9, but does not disclose wherein the joint portion is formed along a plane that obliquely intersects with an axial line of the mounting tube.
Rupprecht discloses a brake drum wherein the joint portion is formed along a plane that obliquely intersects with an axial line of the mounting tube (α, Fig. 2; Page 3, ¶2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Bach et al by mounting the connecting piece at an angle relative to the hole of the anchor plate as taught by Rupprecht in order to accommodate space restrictions as such a modification would only require a minor change in shape to the connecting piece.
Allowable Subject Matter
9.	Claims 6, 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 under Bach et al, the applicant argues that:
“Bach fails to teach, disclose or suggest a connecting tube portion that surrounds the through-hole, where the connecting tube portion protrudes integrally from the back plate” (Page 11).

Bach et al discloses the claim limitations “wherein a through-hole (24) through which the brake cable passes is formed in the back plate, a connecting tube portion (2, Fig. 2b) that surrounds the through-hole protrudes integrally from the back plate”.
The applicant argues that:
“Bach et al show in Fig. 2b referred to by the Examiner in the Office Action the back plate 2 having a flat surface portion at which a through hole 24 is formed and which is faced by the connecting piece 23 of the gear housing 8 of actuator 3. Bach's back plate 2 has no connecting tube portion which integrally protrudes from the back plate 2. The connecting piece 23 is not joined at its one axial end to such a connecting tube portion that surrounds the through hole 24” (Page 13, ¶1).

The rejection has been amended for clarity.  As shown in Figure 3a, Bach et al discloses a connecting tube portion (Fig. 3a) that surrounds the through-hole (24) protruding integrally from the back plate (2). 
The applicant argues that:
“Moreover, it is also noteworthy that Fig. 4a of Bach et al shows the actuator 3 is mounted to the flat face of back plate 2 at an inclined posture. In this case, the through hole 24 should have an oval shape and not a round shape. The connecting piece is provided to extend through the hole 24 and not joined at its one axial end to the flat face of back plate 2, unlike the structure of Fig. 2b. Apparently, such joining is not possible in the structure of Bach's Fig. 4a” (Page 13, ¶2).

Figure 4a depicts a partially-installed state.  The claims are silent regarding the shape of the through-hole.  
Regarding the rejection of claims 2 and 10 under Bach et al and Rubbrecht, the applicant argues that:
“Rupprecht fails to overcome the deficiencies of Bach. Concerning the rejection of claim 2 relying on the combination of Bach and Rupprecht, applicant respectfully points out that the inclined shoulder 21, of the apparatus shown in Rupprecht' s Fig. 2, is formed along a plane that intersects the axial line of guide tube 7 of diaphragm cylinder 8 at right angles, rather than at an oblique angle as claimed” (Page 14).

As shown in Figures 2 and 4, the expanding wedge device (6) is mounted at an oblique angle relative to the plate portion of the brake carrier (1).  The applicant has not provided evidence that the claimed installation tilt of mounting tube would require more than a minor change in shape (See MPEP 2144.04 (IV)(B)).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657